Citation Nr: 1439441	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active/Federalized duty from June 1974 to August 1976, November 1983 to November 1994, and March 1998 to October 2002.  He also had periods of non-Federalized National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2013 the case was remanded for additional development.

As noted in the October 2013 Board remand, in a March 2010 communication, the Veteran raised the issue of entitlement to an increased rating for a right ankle disability.  Such claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2013 remand, the Board instructed the RO to arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back disability.  Such examination was conducted in January 2014.

The examiner was specifically asked to (a) identify (by medical diagnosis) any/each chronic low back disability found; (b) as to each identified back disability entity diagnosed, indicate whether such is a disease or a defect and when each diagnosed entity was first manifested; (c) whether it is at least as likely as not that each diagnosed disability entity was incurred in, or aggravated by the Veteran's active service; and, (d) if a congenital back abnormality is diagnosed, indicate whether acquired pathology was superimposed on such during service and, if so, identify the pathology.  The examiner was asked to explain the rationale for all opinions in detail and include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the January 2010 and September 2012 opinions from Dr. Chang (that it is "more probable than not" that the Veteran's current lumbar spine condition is due to the traumatic jumping event he described in service), expressing agreement or disagreement with each.

A June 2014 back examination report shows diagnoses of spondylothesis and status post stenosis.  Although it is noted that the examiner reviewed the January 2010 and September 2012 opinions from Dr. Chang, the examination report does not include responses to the questions posed in the October 2013 Board remand.  [Notably, the examiner was incorrectly requested to provide an opinion as to whether the Veteran's nonservice connected (back) disability was aggravated by a service connected condition and provide a baseline level of severity.]  Therefore, the June 2014 back examination is nonresponsive to the Board's remand, and is inadequate for rating purposes, and a new examination must be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the October 2013 Board remand noted that the Veteran was treated for complaints of post-MVA back pain at Great Lakes Naval Hospital in 1996 and continues to receive private treatment for his back complaints.  As records of treatment at Great Lakes Naval Hospital are constructively of record and may contain information pertinent to his claim; it was requested that such records be obtained.  In a November 2013 response to the request for information concerning the Veteran, an employee from the James A. Lovell Federal Health Care Center replied that there were no records responsive to the request.  Notably, the Great Lakes Naval healthcare facility merged with the North Chicago VA Medical Center in 2010 and became known as the Captain James A. Lovell Federal Health Care Center.  The record leaves unclear what became of earlier records from the pre-merger Great Lakes Naval Hospital; any such records existing must be secured,  
The case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search (to encompass all storage facilities where the records may have been retired) for records of the Veteran's reported treatment at Great Lakes Naval Hospital in 1996.  Any records located should be associated with the Veteran's record; if none are located, the scope of the search should be noted in the record.

2.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his back disability.  His entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (and noting the pre-enlistment finding of scoliosis and post-MVA back complaints in service and the Veteran's lay accounts of continuing symptoms since), the examiner should provide opinions that respond to the following: 

(a)  Please identify (by medical diagnosis) any/each chronic low back disability found. 

(b)  As to each current back disability entity diagnosed please indicate whether such is a disease or a defect, i.e., in the nature of a congenital or developmental abnormality.  Please indicate based on the factual evidence of record (citing to supporting clinical data) when each diagnosed entity was first manifested. 

(c)  As to each diagnosed entity, please opine whether it at least as likely as not (a 50 percent or better probability) was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service. 

(d)  If a congenital back abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the January 2010 and September 2012 opinions from Dr. Chang, expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

